Case 1:19-cv-12358-LTS Document9 Filed 12/11/19 Page 1 of 7

 

iN
Cleric,
m8
UNITED STATES DISTRICT COURT Ee &
FOR THE DISTRICT OF MASSACHUSETTS ! by
Civil Action No.: 1:19-CV-12358-LTS Oe dlsrn R >,
SMe hoy
Pd ~ Oe
MP Ae Up
ifsc?

PILGRIM INSURANCE COMPANY,
Plaintiff,

WESTFIELD TRANSPORT, INC.,
VOLODOYMYR ZHUKOVSKYY,
DARTANYAN GASANOV, JOSHUA
MORIN, JOYANN M. MORIN, MICHAEL
FERAZZI, EMANUEL RIBIERO, STEVEN
LEWIS, EDWARD CORR, JOANNE
CORR, DANIEL PEREIRRA, AARON
PERRY, DESMA OAKES, ALBERT
MAZZA, DOUGLAS HAYWARD,
BRENDA HAYWARD, DAVID BARK and
MARY LOU WELCH,

Defendants:

 

DEFENDANTS, WESTFIELD TRANSPORT, INC. AND DARTANYAN GASANOV’S,
ANSWER TO COMPLAINT FOR INTERPLEADER AND DECLARATORY RELIEF

Answering to the numbered Paragraphs of the Plaintiff's Complaint, the Defendants,
Westfield Transport, Inc. and Dartanyan Gasanov, admit, deny, and allege as follows:

FACTS COMMON TO ALL COUNTS
(a) The Parties

1, The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 1 of the Plaintiff's Complaint.

2. The Defendant Westfield Transport, Inc. admits that it was a Massachusetts corporation
but it has been dissolved as a corporation. It had its usual place of business at 90 Allison Lane,
West Springfield, Mass.

3. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 3 of the Plaintiff's Complaint.
Case 1:19-cv-12358-LTS Document9 Filed 12/11/19 Page 2 of 7

4. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit that at the time
of the accident Volodoymyr Zhukovskyy was an individual who resided in Massachusetts.

5. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 5 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

6. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 6 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

7. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 7 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

8. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 8 of the Plaintiffs Complaint and call upon the Plaintiff to prove the
same.

9. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 9 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

10. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 10 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

11. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 11 of the Plaintiffs Complaint and call upon the Plaintiff to prove the
same.

12. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 12 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

13. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations

2
Case 1:19-cv-12358-LTS Document9 Filed 12/11/19 Page 3 of 7

contained in Paragraph 13 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

14. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 14 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

15. | The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 15 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

16. | The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 16 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

17. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 17 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

18. | The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 18 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

19. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 19 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

20. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 20 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

(b) Jurisdiction and Venue

21. As to Paragraph 21 which restates, realleges and incorporates Paragraphs 1 through 20 of
the Plaintiffs Complaint, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov,
make the same answers thereto and incorporate said answers by reference as though individually
set forth.
Case 1:19-cv-12358-LTS Document9 Filed 12/11/19 Page 4 of 7

22. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov states that the
allegations contained in paragraph 22 of the Plaintiffs’ Complaint call for a legal conclusion and
therefore are neither admitted nor denied. The Defendant calls upon the Plaintiffs to prove the
allegations contained in this paragraph.

23. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, Gasanov states that
the allegations contained in paragraph 23 of the Plaintiffs’ Complaint call for a legal conclusion
and therefore are neither admitted nor denied. .

(c) The Insurance Coverage

24. As to Paragraph 24 which restates, realleges and incorporates Paragraphs 1 through 23 of
the Plaintiffs Complaint, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov,
make the same answers thereto and incorporate said answers by reference as though individually
set forth.

25. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 25 of the Plaintiff's Complaint.

26. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov deny each and every
allegation contained in Paragraph 26 _ of the Plaintiff's Complaint.

27. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 27 of the Plaintiff's Complaint that Westfield Transport had a liability
insurance policy with Pilgrim Insurance with a combined single limit of $1,000,000 but is
without knowledge as to the remaining allegations contained in paragraph 27.

28. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 28 of the Plaintiff's Complaint.

(d) The Competing Claims

29. As to Paragraph 29 which restates, realleges and incorporates Paragraphs 1 through 28 of
the Plaintiffs Complaint, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov,
make the same answers thereto and incorporate said answers by reference as though individually
set forth.

30. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 30 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

31. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 31 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

4
Case 1:19-cv-12358-LTS Document9 Filed 12/11/19 Page 5 of 7

32. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 32 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

33. | The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov states that the
allegations contained in paragraph 33 of the Plaintiffs’ Complaint call for a legal conclusion and
therefore are neither admitted nor denied. The Defendant calls upon the Plaintiffs to prove the
allegations contained in this paragraph.

(e) Pending Litigation

34. As to Paragraph 34 which restates, realleges and incorporates Paragraphs 1 through 33 of
the Plaintiff's Complaint, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov,
make the same answers thereto and incorporate said answers by reference as though individually
set forth.

35. | The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 35 of the Plaintiff's Complaint.

36. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 36 of the Plaintiff's Complaint.

37. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 37 of the Plaintiff's Complaint.

COUNT I

38. As to Paragraph 38 which restates, realleges and incorporates Paragraphs 1 through 37 of
the Plaintiff's Complaint, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov,
make the same answers thereto and incorporate said answers by reference as though individually
set forth.

39. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov states that the
allegations contained in paragraph 39 of the Plaintiffs' Complaint call for a legal conclusion and
therefore are neither admitted nor denied. The Defendant calls upon the Plaintiffs to prove the
allegations contained in this paragraph.

40. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov states that the
allegations contained in paragraph 40 of the Plaintiffs’ Complaint call for a legal conclusion and
therefore are neither admitted nor denied. The Defendant calls upon the Plaintiffs to prove the
allegations contained in this paragraph.

41. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov states that the
allegations contained in paragraph 41 of the Plaintiffs’ Complaint call for a legal conclusion and
5
Case 1:19-cv-12358-LTS Document9 Filed 12/11/19 Page 6 of 7

therefore are neither admitted nor denied. The Defendant calls upon the Plaintiffs to prove the
allegations contained in this paragraph.

42. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 42 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

43. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 43 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

44. The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 44 of the Plaintiff's Complaint and call upon the Plaintiff to prove the
same.

WHEREFORE, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, deny
that the Plaintiff is entitled to judgment as demanded in paragraphs a) through e); and more
specifically the defendants deny that the plaintiff Pilgrim has the right to terminate its duty to
defend its insureds Westfield Transport and Dartanyan Gasanov.

SECOND DEFENSE

Further answering, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov,
state that the Plaintiff's Complaint fails to state a claim upon which relief can be granted.

THE DEFENDANTS
WESTFIELD TRANSPORT, INC. and
DARTANYAN GASANOV

Date: December / OC 2019 me oe

Dartanyan Gasanov, Individually and for the
Defendant, Westfield Transport, Inc.

90 Allison Lane

West Springfield, MA 01089

 
Case 1:19-cv-12358-LTS Document9 Filed 12/11/19 Page 7 of 7

CERTIFICATE OF SERVICE

I, Dartanyan Gasanov of Westfield Transport, Inc., do hereby certify that on this
day of December, 2019 I caused the foregoing document to be served on all parties of record in
this action by mailing a copy thereof, first-class, postage prepaid, to the following:

Michael J. Merriam, Esquire

Law Offices of Michael J. Merriam

99 Bedford Street, Suite 400

Boston, M: husetts 02111-2221 .
oston, Massachusetts _—

A A

Dartanyan Gasanov, Individually and for the
Defendant, Westfield Transport, Inc.

 
